11 033-02-
CooZT &f CZ\W\\NPiL APPEALS
©T    TEXAS,     '


c&PiTQL sTATfOAj,          Austin .tx      7#7i\




                                                             «a«a. Ctork
         KE t        TZ,;CT.K>o.     60g -V7, 037-O2-                 APPLICATION
                      Fo/? IajHiT Of ht/VUbAMoS


        To     TV£   tfoAioeMLZ cfubOE (9^ SdfD OougT           -XT    £M££fA

 AbbuUAH 0UATt/AI5 is £a)IUTIA)C Th Jt/Uo^o THE STATUS ©F
 flUl AfPUCATlOA) FOJ? frj£lT OF MKNMWIUS IA) T/Z.CT.AJO.
 Oj£~77/ G2>7~QZ            CoHtcH CUfiS    PtESBAJTBb 7£>     TNB aoo&T
 ON    "7-Jl-ZO/V.
        Please s&vb mui ££/Lj to im& at Tk&. ajamz AMh
 Abbess        £>£Ld)c^„




                                        RkUEzm a. la/mem %m73H
                                        ^)LL CLBU£AJT5 Cjaj/T
                                        96oi SPui^ S<H
                                        AmeiLto , (X 79/07- QsOG